 

Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

Dated as of June 23, 2006

among

MERISANT COMPANY,
as Borrower,

and Each Other Grantor

From Time to Time Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

 

 

DEFINED TERMS

 

 

 

 

Section 1.1

DEFINITIONS

1

Section 1.2

Certain Other Terms

7

 

 

 

ARTICLE II

 

 

 

 

GRANT OF SECURITY INTEREST

 

 

 

 

Section 2.1

Collateral

8

Section 2.2

Grant of Security Interest in Collateral

10

Section 2.3

Cash Collateral Accounts

10

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1

Title; No Other Liens

11

Section 3.2

Perfection and Priority

11

Section 3.3

State of Incorporation; Chief Executive Office

11

Section 3.4

Inventory and Equipment

11

Section 3.5

Pledged Collateral

11

Section 3.6

Accounts

13

Section 3.7

Intellectual Property

13

Section 3.8

Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial Tort
Claims

14

Section 3.9

Letter-of-Credit Rights

14

Section 3.10

Vehicles

14

 

 

 

ARTICLE IV

 

 

 

 

COVENANTS

 

 

 

 

Section 4.1

Generally

15

Section 4.2

Maintenance of Perfected Security Interest; Further Documentation

15

Section 4.3

Changes in Locations, Name, etc.

16

Section 4.4

Pledged Collateral

16

Section 4.5

Control Accounts; Eligible Deposit Accounts

18

Section 4.6

Accounts

19

 


--------------------------------------------------------------------------------




 

Section 4.7

Delivery of Instruments and Chattel Paper     

19

Section 4.8

Intellectual Property

20

Section 4.9

Vehicles 

21

Section 4.10

Payment of Obligations     

22

Section 4.11

Commercial Tort Claims     

22

Section 4.12

Letter of Credit Rights        

22

Section 4.13

Limitations on Dispositions of Collateral        

22

Section 4.14

Acknowledgment and Consent

23

 

 

 

ARTICLE V

 

 

 

 

REMEDIAL PROVISIONS

 

 

 

 

Section 5.1

Code and Other Remedies 

23

Section 5.2

Accounts and Payments in Respect of General Intangibles

24

Section 5.3

Pledged Collateral

25

Section 5.4

Proceeds to be Turned Over to Collateral Agent

26

Section 5.5

Registration Rights

26

Section 5.6

Deficiency

27

Section 5.7

Grant of Intellectual Property License

27

 

 

 

ARTICLE VI

 

 

 

 

THE COLLATERAL AGENT

 

 

 

 

Section 6.1

Collateral Agent’s Appointment as Attorney-In-Fact

28

Section 6.2

Duty of Collateral Agent

30

Section 6.3

Authority to File Financing Statements

30

Section 6.4

Authority of Collateral Agent

30

 

 

 

ARTICLE VII

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 7.1

Amendments in Writing    

31

Section 7.2

Notices

31

Section 7.3

No Waiver by Course of Conduct; Cumulative Remedies

31

Section 7.4

Successors and Assigns

31

Section 7.5

Counterparts

31

Section 7.6

Severability

32

Section 7.7

Section Headings 

32

Section 7.8

Entire Agreement 

32

Section 7.9

Governing Law

32

Section 7.10

Submission to Jurisdiction; Service of Process

32

Section 7.11

Waiver of Jury Trial

33

Section 7.12

Additional Grantors

33

Section 7.13

Release of Collateral

33

 

ii


--------------------------------------------------------------------------------




 

Section 7.14

Reinstatement      

33

Section 7.15

Enforcement of Liens on Collateral Located in Spain   

34

Section 7.16

Intercreditor Agreement    

34

 

Annexes

 

Annex 1

Deposit Account Control Agreement

Annex 2

Securities Account Control Agreement

Annex 3

Pledge Amendment

Annex 4

Joinder Agreement

Annex 5

Form of Copyright Security Agreement

Annex 6

Form of Patent Security Agreement

Annex 7

Form of Trademark Security Agreement

Annex 8

Acknowledgment and Consent

 

 

Schedules

 

Schedule 1

Grantors’ Name, Jurisdiction and Chief Executive Office

Schedule 2

Pledged Collateral

Schedule 3

Actions Required for Perfection

Schedule 4

Reserved

Schedule 5

Inventory and Equipment

Schedule 6

Material Intellectual Property

Schedule 7

Deposit Accounts, Securities Accounts and Commodities Accounts

Schedule 8

Commercial Tort Claims

Schedule 9

Letter of Credit Rights

Schedule 10

Vehicles

 

iii


--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of June 23, 2006 by Merisant Company, a Delaware
corporation (the “Borrower”) and each of the other entities listed on the
signature pages hereof or which becomes a party hereto pursuant to Section 7.10
(each a “Grantor” and, collectively, the “Grantors”), in favor of Wells Fargo
Bank, National Association, as agent for the Secured Parties (as defined in the
Credit Agreement referred to below) (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Second Lien Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, Merisant
Worldwide, Inc. (“Holdings”), the Lenders party thereto, Credit Suisse, Cayman
Islands Branch as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Jeffries & Company, Inc. and Credit Suisse Securities
(USA) LLC (“CS Securities”) as joint lead arrangers, CS Securities, as
syndication agent and documentation agent and Wells Fargo Bank, National
Association as the Collateral Agent, the Lenders agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

WHEREAS, a condition precedent to the obligation of the Lenders to make their
extensions of credit to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Collateral Agent and the Administrative Agent to enter into the Credit Agreement
and to induce the Lenders to make their extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Collateral Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1             DEFINITIONS.


--------------------------------------------------------------------------------




 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

(b)           Terms used herein that are defined in the UCC have the meanings
given to them in the UCC, including the following terms (which are capitalized
herein):

“ACCOUNT DEBTOR”

“ACCOUNTS”

“CHATTEL PAPER”

“COMMERCIAL TORT CLAIM”

“COMMODITY ACCOUNT”

“COMMODITY INTERMEDIARY”

“CONTROL”

“DEPOSIT ACCOUNT”

“DOCUMENTS”

“ENTITLEMENT HOLDER”

“ENTITLEMENT ORDER”

“EQUIPMENT”

“FINANCIAL ASSET”

“FIXTURES”

“GENERAL INTANGIBLES”

“GOODS”

“INSTRUMENTS”

“INVENTORY”

“INVESTMENT PROPERTY”

“LETTER-OF-CREDIT RIGHTS”

“PAYMENT INTANGIBLE”

“PROCEEDS”

“PROMISSORY NOTE”

“SECURITY”

“SECURITIES ACCOUNT”

“SECURITIES INTERMEDIARY”

“SECURITY ENTITLEMENT”

“SUPPORTING OBLIGATION”

(c)           The following terms shall have the following meanings:

“Administrative Agent” has the meaning specified in the recitals.

“Additional Commercial Tort Claim” has the meaning specified in Section 4.11.

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) 

2


--------------------------------------------------------------------------------




 

any Person that, after the date of this Agreement, as a result of any
occurrence, becomes a direct Subsidiary of any Grantor or (ii) any issuer of
Pledged Stock, any Partnership or any LLC that are acquired by any Grantor after
the date hereof; all certificates or other instruments representing any of the
foregoing; all Security Entitlements of any Grantor in respect of any of the
foregoing; all additional indebtedness from time to time owed to any Grantor by
any obligor on the Pledged Notes and the instruments evidencing such
indebtedness; and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any of the foregoing. Additional Pledged Collateral may be
General Intangibles or Investment Property.

“Agreement” means this Security Agreement.

“Borrower” has the meaning specified in the preamble.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent as provided in Section 2.3 in which cash and
Cash Equivalents may from time to time be on deposit or held therein as provided
in Section 5.2 or Section 5.4 or the Credit Agreement.

“Collateral” has the meaning specified in Section 2.1.

“Collateral Agent” has the meaning specified in the preamble.

“Commodity Account Control Agreement”  means a control agreement reasonable
satisfactory to the Collateral Agent executed by the relevant Grantor and the
Collateral Agent and acknowledged and agreed to by the relevant Commodity
Intermediary.

“Control Account” means a Securities Account or Commodity Account subject to an
effective Securities Account Control Agreement maintained by any Grantor with an
Eligible Securities Intermediary, and includes all Financial Assets held therein
and all certificates and instruments, if any, representing or evidencing the
Financial Assets contained therein or a Commodity Account subject to an
effective Commodity Account Control Agreement.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and
(b) the right to obtain all renewals thereof.

3


--------------------------------------------------------------------------------




 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of
rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Credit Agreement” has the meaning specified in the recitals.

“CS Securities” has the meaning specified in the recitals.

“Deposit Account Bank” means a financial institution selected or approved by the
Collateral Agent and with respect to which a Grantor has delivered to the
Collateral Agent an executed Deposit Account Control Agreement.

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (with such changes as may be agreed to by the Collateral
Agent), executed by the Grantor and the Collateral Agent and acknowledged and
agreed to by the relevant Deposit Account Bank.

“Eligible Deposit Account” means a Deposit Account maintained by any Grantor
with a Deposit Account Bank which Deposit Account is the subject of an effective
Deposit Account Control Agreement, and includes all monies on deposit therein
and all certificates and instruments, if any, representing or evidencing such
Deposit Account.

“Eligible Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Collateral Agent and with respect to
which a Grantor has delivered to the Collateral Agent an executed Securities
Account Control Agreement.

“Grantor” has the meaning specified in the preamble.

“Holdings” has the meaning specified in the recitals.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

4


--------------------------------------------------------------------------------




 

“Joinder Agreement” shall mean a joinder agreement, substantially in the form of
Annex 4.

“LLC” means a limited liability company.

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by, licensed
to or otherwise used by a Grantor which is material to its business.

“Participations” has the meaning specified in Section 7.15.

“Partnership” means any general partnership, limited partnership, limited
liability partnership or other partnership.

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all provisional and non-provisional applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

“Pledge Amendment” has the meaning specified in Section 4.4.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Equity
Collateral, all certificates or other instruments representing or evidencing any
of the foregoing, and all Security Entitlements of any Grantor in respect of any
of the foregoing whether or not characterized as General Intangibles or
Investment Property.

5


--------------------------------------------------------------------------------




 

“Pledged Equity Collateral” means, collectively, the Pledged Stock, the Pledged
Partnership Interests, the Pledged LLC Interests, any other Investment Property
of any Grantor, all certificates or other instruments representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing.

“Pledged LLC Interests” means all of any Grantor’s right, title and interest as
a member of any LLC and all of such Grantor’s right, title and interest in, to
and under any LLC Agreement to which it is a party, including those set forth on
Schedule 2.

“Pledged Notes” means all right, title and interest of any Grantor, in
Instruments or Promissory Notes evidencing such indebtedness including all
indebtedness for money owed to such Grantor and all other indebtedness described
on Schedule 2, issued by the obligors named therein.

“Pledged Partnership Interests” shall mean all right, title and interest of any
Grantor in any Partnership and all right, title and interest of any Grantor in,
to and under any Partnership Agreements to which it is a party, including those
set forth on Schedule 2.

“Pledged Stock” means the shares of Stock owned by each Grantor, including all
shares of Stock listed on Schedule 2; provided, however, that only the
outstanding Voting Stock of an Excluded Foreign Subsidiary possessing up to but
not exceeding 65% of the voting power of all classes of Stock of such Excluded
Foreign Subsidiary entitled to vote shall be deemed to be pledged hereunder.

“Related Contract” means each security agreement, lease and other contract
securing or otherwise relating to any Account.

“Secured Obligations” means, (a) in the case of the Borrower, the Obligations,
and, (b) in the case of any other Loan Party, the obligations of such Loan Party
and each other Loan Party under the Guaranty and the other Loan Documents to
which it is a party.

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (with such changes as may be agreed to by the Collateral
Agent), executed by the relevant Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant Eligible Securities Intermediary.

“Securities Act” means the Securities Act of 1933, as amended.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other

6


--------------------------------------------------------------------------------




 

indicators of the source of goods and services, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (b) the right to obtain all renewals thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trigger Date” has the meaning specified in Section 4.5.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the Secured Parties’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC’ shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions; provided, further, that
if the UCC is amended after the date hereof, such amendment will not be given
effect for the purposes of this Agreement if and to the extent the result of
such amendment would be to limit or eliminate any item of Collateral.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2             Certain Other Terms.

(a)           In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

(b)           The words “herein,” “hereof,” “hereto” and “hereunder” and similar
words refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

(c)           References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.

7


--------------------------------------------------------------------------------




 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)           Where the context requires, provisions relating to the Collateral
or any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

(f)            Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any and all times such reference
becomes operative.

(g)           The term “including” means “including without limitation” except
when used in the computation of time periods.

(h)           The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.

(i)            The terms “Lender,” “Collateral Agent,” “Administrative Agent”
and “Secured Party” include their respective successors.

(j)            References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.

ARTICLE II

GRANT OF SECURITY INTEREST

Section 2.1             Collateral. For the purposes of this Agreement, all of
the following property now owned or at any time hereafter acquired by a Grantor
or in which a Grantor now has or at any time in the future may acquire any
right, title or interests is collectively referred to as the “Collateral”:

(a)           all Accounts;

(b)           all Inventory;

(c)           all Equipment;

8


--------------------------------------------------------------------------------




 

(d)           all Goods, including, without limitation, Inventory, Equipment and
Fixtures

(e)           all General Intangibles, including all Payment Intangibles;

(f)            all Investment Property, including all Control Accounts,
Securities Accounts and Commodities Accounts;

(g)           all Documents, Instruments, Chattel Paper and Letter-of-Credit
Rights;

(h)           all cash and Deposit Accounts (including any Eligible Deposit
Accounts);

(i)            all Intellectual Property;

(j)            all Cash Collateral Accounts;

(k)           all Pledged Collateral;

(l)            all Vehicles;

(m)          all Supporting Obligations;

(n)           all Commercial Tort Claims, including those listed on Schedule 8;

(o)           all books and records pertaining to the Collateral described in
this Section 2.1;

(p)           all other personal property of such Grantor whether tangible or
intangible wherever located;

(q)           all property of any Grantor held by the Collateral Agent or any
other Secured Party, including all property of every description, in the
possession or custody of or in transit to Collateral Agent or such Secured Party
for any purpose, including safekeeping, collection or pledge, for the account of
such Grantor, or as to which such Grantor may have any right or power; and

9


--------------------------------------------------------------------------------




 

(r)            to the extent not otherwise included, all Proceeds and products
of each of the foregoing and all accessions to, substitutions and replacements
for, and rents, profits and products of, each of the foregoing, any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to the
Grantor from time to time with respect to any of the foregoing.

Section 2.2             Grant of Security Interest in Collateral. Each Grantor,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby collaterally assigns, mortgages,
pledges and hypothecates to the Collateral Agent for the benefit of the Secured
Parties, and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor.

Section 2.3             Cash Collateral Accounts. The Collateral Agent may from
time to time establish one or more other Deposit Accounts and one or more
Securities Accounts with such depositaries and Securities Intermediaries as it
in its sole discretion shall determine. Each such account shall be in the name
of the Collateral Agent (but may also have words referring to the Borrower and
the account’s purpose). The Grantors agree that each such account shall be under
the sole dominion and control of the Collateral Agent and subject to a control
agreement substantially in the form of Annex 1 (for Deposit Accounts) and Annex
2 (for Securities Account. The Collateral Agent shall be the Entitlement Holder
with respect to each such Securities Account and the only Person authorized to
give Entitlement Orders with respect thereto. Without limiting the foregoing,
funds on deposit in any Cash Collateral Account may be invested in Cash
Equivalents at the direction of the Collateral Agent and, except during the
continuance of an Event of Default, the Collateral Agent agrees with the Grantor
to issue Entitlement Orders for such investments in Cash Equivalents as
requested by the Borrower; provided, however, that the Collateral Agent shall
not have any responsibility for, or bear any risk of loss of, any such
investment or income thereon. Neither the Borrower nor any other Loan Party or
Person claiming on behalf of or through the Borrower or any other Loan Party
shall have any right to demand payment of any of the funds held in any Cash
Collateral Account at any time an Event of Default shall have occurred and be
continuing. The Collateral Agent shall apply all funds on deposit in a Cash
Collateral Account as provided in the Credit Agreement and, except during the
continuance of an Event of Default, agrees to cause any funds remaining on
deposit therein after all Obligations then due and payable have been satisfied
at the written direction of the Borrower. The provisions of this Section 2.3
shall be subject to the Intercreditor Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Credit
Agreement, each Grantor hereby represents and warrants to the Secured Parties
that:

10


--------------------------------------------------------------------------------




 

Section 3.1             Title; No Other Liens. Except for the Lien granted to
the Collateral Agent pursuant to this Agreement, Liens granted to the First Lien
Administrative Agent pursuant to the First Lien Loan Documents and the other
Liens permitted to exist on the Collateral (other than the Pledged Stock or the
Pledged Notes) under Section 6.3 of the Credit Agreement, such Grantor is the
record and beneficial owner of the Collateral pledged by it hereunder free and
clear of any and all Liens. For the avoidance of doubt, it is understood and
agreed that such Grantor may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by such Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.

Section 3.2             Perfection and Priority. Upon completion of the filings
and other actions specified on Schedule 3 hereto, which, in the case of all
filings and other documents referred to on such Schedule, have been delivered to
the Collateral Agent in completed and, where required, duly executed form, the
security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected security interest in favor of the Collateral Agent on
behalf of the Secured Parties in the Collateral. Such security interest is prior
to all other Liens on the Collateral except for Liens granted to the First Lien
Administrative Agent pursuant to the First Lien Loan Documents and Liens
permitted by the Credit Agreement which have priority over the Collateral
Agent’s Lien by operation of law.

Section 3.3             State of Incorporation; Chief Executive Office.

(a)           Except as set forth on Schedule 1, within the five-year period
preceding the Closing Date such Grantor has not had, or operated in any
jurisdiction under, any trade name, fictitious name or other name other than its
legal name.

(b)           On the Closing Date, such Grantor’s legal name, jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 1.

Section 3.4             Inventory and Equipment. On the Closing Date, such
Grantor’s Inventory and Equipment (other than mobile goods and Inventory or
Equipment in transit) are kept at the locations listed on Schedule 5.

Section 3.5             Pledged Collateral.

(a)           The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by such Grantor and listed on Schedule 2 constitute
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 2.

11


--------------------------------------------------------------------------------




 

(b)           All of the Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests held by such Grantor as of the Closing Date are listed on
Schedule 2 and have been duly and validly issued and are fully paid and
nonassessable.

(c)           The Pledged Notes pledged hereunder by such Grantor, being all of
the Pledged Notes held by such Grantor, are listed on Schedule 2.

(d)           (i) Each of the Pledged Notes, as to which the Borrower or any
Subsidiary is an obligor, constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law); and (ii) to the best knowledge
of any Grantor that is a holder thereof, each other Pledged Note constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

(e)           All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of certificated securities or Instruments (other than as
specified in Section 4.7) has been, subject to the Intercreditor Agreement,
delivered to the Collateral Agent in accordance with Section 4.4(a).

(f)            All Pledged Collateral held by a Securities Intermediary in a
Securities Account is (or, at all times after the Trigger Date specified in
Section 4.5, will be) in a Control Account.

(g)           Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than that represented by certificated securities or Instruments in the
possession of the Collateral Agent or its bailee or agent or that consisting of
Financial Assets that are (or, at all times after the Trigger Date specified in
Section 4.5, will be) held in a Control Account. Each Pledged Partnership
Interest and Pledged LLC Interest is not traded on securities exchanges or in
securities markets and is not “investment company securities” (as defined in
section 8-103(b) of the UCC). The LLC Agreements or Partnership Agreements, as
applicable, pledged hereunder do not provide and shall not be amended to
provide, certificates representing such LLC or Partnership interests, as
applicable, and does not otherwise provide and shall not be amended otherwise to
provide that such interests are securities governed by the UCC.

12


--------------------------------------------------------------------------------




 

(h)           No Person other than the Collateral Agent and the First Lien
Administrative Agent pursuant to the First Lien Loan Documents has Control over
any Investment Property of such Grantor.

(i)            Each LLC Agreement governing any Pledged LLC Interest and each
Partnership Agreement governing any Pledged Partnership Interest provide that,
upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall be entitled to exercise all of the rights of the Grantor
granting the security interest therein, and that a transferee or assignee of a
membership interest or partnership interest, as the case may be, of such LLC or
Partnership, as the case may be, shall become a member or partner, as the case
may be, of such LLC or Partnership, as the case may be, entitled to participate
in the management thereof and, upon the transfer of the entire interest of such
Grantor, such Grantor ceases to be a member or partner, as the case may be.

(j)            The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Subsidiary of Holdings or the Borrower owned by such Grantor or,
solely in the case of any Voting Stock of any Excluded Foreign Subsidiary, at
least 65% of the Voting Stock of such Excluded Foreign Subsidiary.

Section 3.6             Accounts. No amount payable to such Grantor under or in
connection with any Account is evidenced by any Instrument or Chattel Paper
which has not been, subject to the Intercreditor Agreement, delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4.

Section 3.7             Intellectual Property.

(a)           Schedule 6 is a complete and accurate list of all Material
Intellectual Property of such Grantor on the date hereof, separately identifying
that which is owned by such Grantor and that which is licensed to such Grantor.
The Material Intellectual Property set forth on Schedule 6 for such Grantor
constitutes all of the intellectual property rights necessary for such Grantor
to conduct its business as it is currently conducted and contemplated to be
conducted.

(b)           Other than Liens created pursuant to the First Lien Loan
Documents, such Grantor is the sole and exclusive owner of the entire, right,
and interest in and to all Intellectual Property on Schedule 6 that is owned by
such Grantor.

(c)           On the date hereof, all Material Intellectual Property owned by
such Grantor is valid, subsisting, unexpired and enforceable, has not been
adjudged invalid and has not been abandoned, opposed or cancelled or otherwise
challenged, in whole or in part. The conduct of the business of such Grantor
does not infringe the Intellectual Property rights of any

13


--------------------------------------------------------------------------------




 

other Person, no claim has been asserted or is currently pending or alleging
such infringement and, to the knowledge of such Grantor, there is no basis for
such a claim.

(d)           Except as set forth in Schedule 6, on the Closing Date, none of
the Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

(e)           No holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property.

(f)            No action or proceeding seeking to limit, cancel or question the
validity or enforceability of any Material Intellectual Property owned by such
Grantor or such Grantor’s ownership interest therein is on the date hereof
pending or, to the knowledge of such Grantor, threatened and, to such Grantor’s
knowledge, there is no basis for such an action or proceeding. There are no
claims, judgments or settlements to be paid by such Grantor relating to the
Material Intellectual Property nor any injunctions issued limiting or barring
use of any Material Intellectual Property.

(g)           No action or proceeding seeking to limit, cancel or question the
validity of any intellectual property rights of any other Person or such
Person’s ownership interest therein is on the date hereof pending or threatened
by such Grantor and, to the best of such Grantor’s knowledge, there is no basis
for such an action or proceeding. No claim has been asserted or is currently
pending by such Grantor alleging the conduct of any other Person is infringing
the Intellectual Property of such Grantor and, to the knowledge of such Grantor,
no basis exists for such a claim.

Section 3.8             Deposit Accounts; Securities Accounts; Commodity
Accounts; Commercial Tort Claims. The only Deposit Accounts, Securities Accounts
or Commodity Accounts maintained by any Grantor on the Closing Date are those
listed on Schedule 7, which sets forth such information separately for each
Grantor. On the Closing Date, no Grantor holds any Commercial Tort Claims having
a value individually or in the aggregate in excess of $5,000,000 except as
specified on Schedule 8.

Section 3.9             Letter-of-Credit Rights. Such Grantor is not a
beneficiary or assignee under any letter of credit other than the letters of
credit described on Schedule 9. Each letter of credit listed on Schedule 9
constitutes a Supporting Obligation for another item of the Collateral.

Section 3.10           Vehicles. All Vehicles owned by such Grantor are listed
on Schedule 10.

14


--------------------------------------------------------------------------------




 

ARTICLE IV

COVENANTS

As long as any of the Obligations (other than indemnity or reimbursement
obligations not then payable) or the Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each Grantor agrees with the
Collateral Agent that:

Section 4.1             Generally. Such Grantor shall (a) except for the
security interest created by this Agreement, not create or suffer to exist any
Lien upon or with respect to any of the Collateral, except for Liens permitted
under Section 6.3 of the Credit Agreement; (b) not use or permit any Collateral
to be used unlawfully or in violation of any provision of this Agreement, any
other Loan Document, any First Lien Loan Document, any Requirement of Law, any
Contractual Obligation, any Related Contract or any policy of insurance covering
the Collateral; (c) not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as permitted under the Credit Agreement;
(d) except for the Loan Documents and the First Lien Loan Documents, not enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Collateral Agent to sell, assign or transfer any of the
Collateral except as permitted under the Credit Agreement; and (e) promptly
notify the Collateral Agent of its entry into any agreement or assumption of
undertaking that restricts the ability to sell, assign or transfer any of the
Collateral, other than such agreements or assumptions of undertaking entered
into in the ordinary course of business and consistent with past practices.

Section 4.2             Maintenance of Perfected Security Interest; Further
Documentation.

(a)           Such Grantor will maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons (other than Persons holding Liens expressly
permitted by Section 6.3 of the Credit Agreement).

(b)           Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Collateral Agent
may reasonably request, all in reasonable detail. At any time and from time to
time, upon the written request of the Collateral Agent, and at the sole expense
of such Grantor, such Grantor will promptly and duly execute and deliver, and
have recorded, such further instruments and documents and take such further
action as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Securities Account Control Agreements and Deposit Account Control
Agreements or otherwise taking any actions necessary to enable the Collateral
Agent to obtain Control with respect to any Collateral.

15


--------------------------------------------------------------------------------




 

Section 4.3             Changes in Locations, Name, etc.

(a)           Except upon 15 days’ prior written notice to the Collateral Agent
and delivery to the Collateral Agent of (i) all additional executed financing
statements and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written supplement to Schedule 5
showing any additional location (or change in location) at which Inventory or
Equipment shall be kept, such Grantor will not:

(i)    permit any of the Inventory or Equipment having a Fair Market Value of
more than $5,000,000 to be kept at a location other than those listed on
Schedule 5;

(ii)   change its jurisdiction of incorporation or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or

(iii)  change its name, identity or corporate structure to such an extent that
any financing statement filed in connection with this Agreement would become
misleading.

(b)           Such Grantor will keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

Section 4.4             Pledged Collateral.

(a)           Such Grantor will (i) subject to the Intercreditor Agreement,
deliver to the Collateral Agent, all certificates or Instruments representing or
evidencing any Pledged Collateral (including Additional Pledged Collateral),
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent, together, in respect
of any Additional Pledged Collateral, with a Pledge Amendment, duly executed by
the Grantor, in substantially the form of Annex 3 (a “Pledge Amendment”) or such
other documentation acceptable to the Collateral Agent, and (ii) from and after
the Trigger Date, maintain all other Pledged Collateral constituting Investment
Property in a Control Account. Such Grantor authorizes the Collateral Agent to
attach each Pledge Amendment to this Agreement. The Collateral Agent shall have
the right, at any time in its discretion and without notice to the Grantor, to
transfer to or to register in its name or in the name of its nominees any or all
of the Pledged Collateral. The Collateral Agent shall have the right at any time
after the occurrence and

16


--------------------------------------------------------------------------------




 

during the continuance of an Event of Default to exchange any certificate or
instrument representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations.

(b)           Except as provided in Article V, such Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Equity Collateral
(other than liquidating or distributing dividends). Any other sums paid upon or
in respect of any Pledged Collateral, including any sums paid upon the
liquidation or dissolution of any issuer of any of the Pledged Collateral, any
distribution of capital made on or in respect of any of the Pledged Equity
Collateral or any property distributed upon or with respect to any of the
Pledged Equity Collateral pursuant to the recapitalization or reclassification
of the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the Secured
Obligations. If any sum of money or property so paid or distributed in respect
of any of the Pledged Collateral shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Collateral
Agent, hold such money or property in trust for the Collateral Agent, segregated
from other funds of such Grantor, as additional security for the Secured
Obligations.

(c)           Except as provided in Article V, such Grantor will be entitled to
exercise all voting, consent, corporate partnership or limited liability company
rights with respect to the Pledged Equity Collateral. Notwithstanding the
foregoing, such Grantor shall not, without the prior written consent of the
Collateral Agent, (a) cast any vote, give any consent, exercise any right or
take any other action which would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement, any other Loan Document or any Contractual Obligation
or (b) (i) enable or permit any issuer of Pledged Equity Collateral to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Equity
Collateral, (ii) sell, assign, transfer, exchange or otherwise dispose of, or
grant any option with respect to the Pledged Equity Collateral or the Proceeds
therefrom (except pursuant to a transaction expressly permitted by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any Pledged Equity Collateral or
Proceeds thereof, or any interest therein, except for the security interest
created by this Agreement or the First Lien Loan Documents or (iv) enter into
any agreement or undertaking restricting the right or ability of the Collateral
Agent or (except for the First Lien Loan Document, the Senior Subordinated Notes
Indenture and the Senior Subordinated Discount Notes Indenture) such Grantor to
sell, assign or transfer any of the Pledged Equity Collateral or the Proceeds
thereof.

(d)           Such Grantor shall not grant to any Person other than the
Collateral Agent and the First Lien Administrative Agent pursuant to the First
Lien Loan Documents, and shall not permit any Person other than the Collateral
Agent to have, Control over any Deposit Account or Investment Property, except
to the extent permitted under Sections 6.3(k) of the Credit Agreement.

17


--------------------------------------------------------------------------------




 

(e)           In the case of each Grantor which is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it. In the case of each Grantor which is
a partner in a Partnership, such Grantor hereby consents to the extent required
by the applicable Partnership Agreement to the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner in such Partnership with all the rights,
powers and duties of a general partner or a limited partner, as the case may be.
In the case of each Grantor which is a member of an LLC, such Grantor hereby
consents to the extent required by the applicable LLC Agreement to the pledge by
each other Grantor, pursuant to the terms hereof, of the Pledged LLC Interests
in such LLC and to the transfer of such Pledged LLC Interests to the Collateral
Agent or its nominee and to the substitution of the Collateral Agent or its
nominee as a substituted member of the LLC with all the rights, powers and
duties of a member of the LLC in question.

(f)            Such Grantor will not agree to any amendment of an LLC Agreement,
Partnership Agreement, by-laws or similar agreement, that in any way adversely
affects the perfection of the security interest of the Collateral Agent in the
Pledged Equity Interests pledged by such Grantor hereunder, including any
amendment electing to treat the membership interest or partnership interest of
such Grantor as a security under Section 8-103 of the UCC.

Section 4.5             Control Accounts; Eligible Deposit Accounts. At all
times after the date (the “Trigger Date”) that is the earlier of (i) the date 10
Business Days after the written request of the Collateral Agent, or (ii) if on
the date of such request an Event of Default has occurred and is continuing, the
date of such request:

(a)           Such Grantor will (i) deposit in an Eligible Deposit Account all
cash and all Proceeds received by such Grantor, (ii) not establish or maintain
any Securities Account or Commodity Account that is not a Control Account and
(iii) not establish or maintain any account with any financial or other
institution other than a Deposit Account Bank, a First Lien Lender or an
Affiliate of a First Lien Lender (for so long as the obligations of such Grantor
with respect to the First Lien Loan Documents remain outstanding), a Lender or
an Affiliate of a Lender; provided, however, that any Grantor may maintain
payroll, withholding tax and other fiduciary accounts.

(b)           Such Grantor shall instruct each Account Debtor or other Person
obligated to make a payment to such Grantor to make payment, or to continue to
make payment, as the case may be, to an Eligible Deposit Account and will
deposit in an Eligible Deposit Account all Proceeds received by such Grantor
from any other Person immediately upon receipt.

(c)           In the event (i) such Grantor or any Eligible Securities
Intermediary, Commodity Intermediary or Deposit Account Bank shall, after the
date hereof,

18


--------------------------------------------------------------------------------




 

terminate an agreement with respect to the maintenance of a Control Account or
an Eligible Deposit Account for any reason, (ii) the Collateral Agent shall
demand such termination as a result of the failure of an Eligible Securities
Intermediary, Commodity Intermediary or Deposit Account Bank to comply with the
terms of the applicable Deposit Account Control Agreement, Securities Account
Control Agreement or Commodity Account Control Agreement, or (iii) the
Collateral Agent determines in its sole discretion that the financial condition
of an Eligible Securities Intermediary, Commodity Intermediary or Deposit
Account Bank, as the case may be, has materially deteriorated, such Grantor
agrees to notify all of its obligors that were making payments to such
terminated Control Account or Eligible Deposit Account, as the case may be, to
make all future payments to another Control Account or Eligible Deposit Account,
as the case may be.

Section 4.6             Accounts.

(a)           Such Grantor will not, other than in the ordinary course of
business consistent with its past practice, (i) grant any extension of the time
of payment of any Account, (ii) compromise or settle any Account for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any Account, (iv) allow any credit or discount on any
Account, or (v) amend, supplement or modify any Account in any manner that could
adversely affect the value thereof.

(b)           The Collateral Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection therewith. At any time and from time to time, upon the Collateral
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the Collateral
Agent to furnish to the Collateral Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts; provided,
however, that unless an Event of Default shall be continuing, the Collateral
Agent shall request no more than four such reports during any calendar year.

(c)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
the doubt the validity or enforceability of more than 5% of the aggregate amount
of the then outstanding Receivables.

Section 4.7             Delivery of Instruments and Chattel Paper. If any amount
payable under or in connection with any of the Collateral owned by such Grantor
shall be or become evidenced by an Instrument or Chattel Paper (other than any
Instrument or Chattel Paper which, together with any other Instruments or
Chattel Paper excluded pursuant to this clause has an aggregate principal amount
not in excess of $100,000), such Grantor, subject to the Intercreditor
Agreement, shall promptly deliver such Instrument or Chattel Paper to the
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, or, if consented

19


--------------------------------------------------------------------------------




 

to by the Collateral Agent, shall mark all such Instruments and Chattel Paper
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Wells Fargo Bank,
National Association, as Collateral Agent for the Secured Parties”.

Section 4.8             Intellectual Property.

(a)           Such Grantor (either itself or through licensees) will
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (ii) maintain the quality of products and services
offered under such Trademark as of the date hereof, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent shall obtain a perfected security interest in such mark
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way or destroy or otherwise
tarnish the goodwill associated with any Trademark.

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent which is Material Intellectual
Property may become forfeited, abandoned or dedicated to the public.

(c)           Such Grantor (either itself or through licensees) (i) will not
(and will not permit any licensee or sublicensee thereof to) do any act or omit
to do any act whereby any portion of the Copyrights which is Material
Intellectual Property may become invalidated or otherwise impaired and (ii) will
not do any act or omit to do any act whereby any portion of the Copyrights that
are Material Intellectual Property may fall into the public domain.

(d)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any trade secret which is Material
Intellectual Property may become publicly available or otherwise unprotectable.

(e)           Such Grantor (either itself or through licensees) will not do any
act that knowingly infringes the intellectual property rights of any other
Person.

(f)            Such Grantor will notify the Collateral Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United

20


--------------------------------------------------------------------------------




 

States Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, right to use, interest in, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(g)           Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States, such Grantor shall report such filing to the Collateral Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs. Upon request of the Collateral Agent, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Collateral Agent may request to evidence the Collateral
Agent’s security interest in any Copyright, Patent or Trademark and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby.

(h)           Such Grantor will take all reasonable actions necessary or
requested by the Collateral Agent, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency within or outside the United States, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trademark or Patent that is
Material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings.

(i)            In the event that any Material Intellectual Property is infringed
upon or misappropriated or diluted by a third party, such Grantor shall notify
the Collateral Agent promptly after such Grantor learns thereof. Such Grantor
shall take appropriate action in response to such infringement, misappropriation
or dilution, as determined in the exercise of reasonable business judgment,
including promptly bringing suit for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution, and shall take such other actions may be appropriate in its reasonable
judgment under the circumstances to protect such Material Intellectual Property.

(j)            Unless otherwise agreed to by the Collateral Agent, such Grantor
will execute and deliver to the Collateral Agent on the Closing Date for filing
in (i) the United States Copyright Office, a short-form copyright security
agreement in the form attached hereto as Annex 5, (ii) the United States Patent
and Trademark Office, a short-form patent security agreement in the form
attached hereto as Annex 6 and (iii) the United States Patent and Trademark
Office, a short-form trademark security agreement in form attached hereto as
Annex 7.

Section 4.9             Vehicles. Upon the request of the Collateral Agent,
within 30 days after the date of such request and, with respect to any Vehicles
acquired by such Grantor subsequent to the date of any such request, within 30
days after the date of acquisition thereof, such Grantor shall file all
applications for certificates of title/ownership indicating the Collateral

21


--------------------------------------------------------------------------------




 

Agent’s security interest in the Vehicle covered by such certificate, and any
other necessary documentation, in each office in each jurisdiction which the
Collateral Agent shall reasonably deem advisable to perfect its security
interests in the Vehicles. Such security interest shall be prior to all other
Liens on such Vehicles except for Liens granted to the First Lien Administrative
Agent pursuant to the First Lien Loan Documents and Liens permitted by the
Credit Agreement which have priority over the Collateral Agent’s Lien by
operation of law.

Section 4.10           Payment of Obligations. Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all lawful governmental claims, taxes,
assessments, charges and levies, imposed upon the Collateral or in respect of
income and profits therefrom, as well as all claims of any kind (including
claims for labor, materials and supplies) against or with respect to the
Collateral, except where contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of such Grantor in
conformity with GAAP and except to the extent the failure to do so would not, in
the aggregate, be reasonably expected to have a Material Adverse Effect.

Section 4.11           Commercial Tort Claims. If such Grantor shall at any time
hold or acquire a Commercial Tort Claim other than or in addition to those set
forth on Schedule 8 relating to any of the Collateral and having a value
individually or in the aggregate in excess of $5,000,000 (each such Commercial
Tort Claim, an “Additional Commercial Tort Claim”), such Grantor shall promptly
notify the Collateral Agent in a writing authenticated by such Grantor of the
brief details of such Additional Commercial Tort Claim. Such Grantor shall grant
to the Collateral Agent in such writing a security interest in such Additional
Commercial Tort Claim and in the Proceeds thereof, all in accordance with and
subject to the terms of this Agreement and such writing shall be in form and
substance reasonably satisfactory to the Collateral Agent. Each Grantor hereby
agrees to execute and deliver any additional documents or instruments, including
any financing statements or amendments to any then existing financing
statements, that the Collateral Agent reasonably deems necessary to create,
perfect and protect the Collateral Agent’s Lien on and security interest in such
Additional Commercial Tort Claim.

Section 4.12           Letter of Credit Rights. If any Grantor is at any time a
beneficiary of a letter of credit that has a face amount individually or in the
aggregate in excess of $250,000 now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent in a writing
authenticated by such Grantor. Such Grantor shall, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
the letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

Section 4.13           Limitations on Dispositions of Collateral. Such Grantor
shall not sell, transfer, lease or otherwise dispose of the Collateral, or
attempt, offer or contract to do so except as expressly permitted pursuant to
the Credit Agreement and the Intercreditor Agreement.

 

22


--------------------------------------------------------------------------------


 

Section 4.14           Acknowledgment and Consent. Subject to Section 6.16 of
the Credit Agreement, such Grantors shall cause Merisant Spain to execute and
acknowledgement and consent in the form of Annex 8 attached hereto.

ARTICLE V

REMEDIAL PROVISIONS

Section 5.1             Code and Other Remedies. Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default the Collateral Agent, on behalf of the
Secured Parties, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent and any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-610 of the UCC, need the Collateral Agent account for the surplus, if
any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Collateral
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, each Grantor hereby acknowledges and agrees
that such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

23


--------------------------------------------------------------------------------




 

Section 5.2             Accounts and Payments in Respect of General Intangibles.

(a)           If required by the Collateral Agent at any time upon the
occurrence and during the continuance of an Event of Default, any payments of
Accounts or payments in respect of General Intangibles, when collected by any
Grantor, shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in a Cash Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent as provided in Section 5.4. Until so
turned over, such payments shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Accounts and payments in respect of General Intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b)           At the Collateral Agent’s request, upon the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts or payments in
respect of General Intangibles, including all original orders, invoices and
shipping receipts.

(c)           The Collateral Agent may, without notice, at any time upon the
occurrence and during the continuance of an Event of Default, limit or terminate
the authority of a Grantor to collect its Accounts or amounts due under General
Intangibles or any thereof.

(d)           The Collateral Agent in its own name or in the name of others may
at any time upon the occurrence and during the continuance of an Event of
Default communicate with Account Debtors to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Accounts or amounts
due under any General Intangibles.

(e)           Upon the request of the Collateral Agent at any time upon the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify Account Debtors that the Accounts or payments in respect of General
Intangibles have been collaterally assigned to the Collateral Agent and that
payments in respect thereof shall be made directly to the Collateral Agent. In
addition, the Collateral Agent may at any time upon the occurrence and during
the continuance of an Event of Default so enforce such Grantor’s rights against
Account Debtors and obligors of General Intangibles.

(f)            Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any

24


--------------------------------------------------------------------------------




 

agreement giving rise to an Account or a payment in respect of a General
Intangible by reason of or arising out of this Agreement or the receipt by
Collateral Agent nor any other Secured Party of any payment relating thereto,
nor shall Collateral Agent nor any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
agreement giving rise to an Account or a payment in respect of a General
Intangible, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

Section 5.3             Pledged Collateral.

(a)           Upon the occurrence and during the continuance of an Event of
Default, upon notice by the Collateral Agent to the relevant Grantor or
Grantors, (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Collateral and make application thereof to the Obligations in the order set
forth in the Credit Agreement, and (ii) the Collateral Agent or its nominee may
exercise (A) all voting, consent, corporate, partnership or limited liability
company and other rights pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
issuer of Pledged Securities, the right to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Collateral
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Collateral Agent shall have
no duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b)           In order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause
(i) above, such Grantor hereby grants to the Collateral Agent an irrevocable
proxy to vote all or any part of the Pledged Collateral and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person

25


--------------------------------------------------------------------------------




 

(including the issuer of such Pledged Collateral or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations.

(c)           Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Collateral Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral directly to the Collateral Agent for deposit in a Cash
Collateral Account or, with the consent of the Collateral Agent, an Eligible
Deposit Account.

Section 5.4             Proceeds to be Turned Over to Collateral Agent. All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Cash Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Collateral Agent in a Cash
Collateral Account (or by such Grantor in trust for the Collateral Agent) shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in the Credit
Agreement.

Section 5.5             Registration Rights.

(a)           If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Equity Collateral pursuant to Section 5.1, and if
in the opinion of the Collateral Agent it is necessary or advisable to have the
Pledged Equity Collateral, or any portion thereof to be registered under the
provisions of the Securities Act, the relevant Grantor will cause the issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Equity Collateral, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Equity Collateral, or that portion thereof
to be sold and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the SEC applicable thereto. Each Grantor agrees to
cause such issuer to comply with the provisions of the securities or “Blue Sky”
laws or other comparable law of any jurisdiction which the Collateral Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b)           Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Equity Collateral by reason of
certain prohibitions

26


--------------------------------------------------------------------------------




 

contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 5.5 will cause irreparable injury to the Collateral Agent and other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

Section 5.6             Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Secured Obligations and the fees and disbursements
of any attorneys employed by the Collateral Agent or any other Secured Party to
collect such deficiency.

Section 5.7             Grant of Intellectual Property License. If an Event of
Default shall occur and be continuing, and for so long as such Event of Default
is continuing, each Grantor hereby grants to Collateral Agent an irrevocable,
non-exclusive, fully paid-up, worldwide license or (for third party rights)
sublicense, to use, license or sublicense any of the Intellectual Property now
or hereafter owned, licensed in (to the fullest extent permitted by such
license), held for use or acquired by such Grantor (and subject to the
applicable terms and conditions governing such Grantor’s rights in and to such
Intellectual Property at the time of the Event of Default), for the purpose of
enabling the Collateral Agent to exercise rights and remedies under Article V
hereof at such time as it shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose; subject to (i) the maintenance of quality
control standards with respect to all goods and services sold under any licensed
Trademarks substantially consistent with those in effect immediately prior to
the Event of Default in order to maintain the validity and enforceability of
such Trademarks and (ii) exclusive licenses granted by such Grantor prior to the
Event of Default to the extent such licenses conflict at the time of the Event
of Default with the granting of other licenses in and to the same Intellectual
Property. Such license or sublicense to the Collateral Agent shall include
access to all media in which any of the

27


--------------------------------------------------------------------------------




 

applicable Intellectual Property may be recorded, processed or stored and all
computer programs related thereto.

ARTICLE VI

THE COLLATERAL AGENT

Section 6.1             Collateral Agent’s Appointment as Attorney-In-Fact.

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or General Intangible or with respect to any
other Collateral whenever payable;

(ii)   in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;

(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or pay or discharge any insurance
called for by the terms of this Agreement (including all or any part of the
premiums therefor and the costs thereof);

28


--------------------------------------------------------------------------------




 

(iv)  execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v)   (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (B) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (F) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (G) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Trademark pertains), throughout the world for such term or terms,
on such conditions, and in such manner, as the Collateral Agent shall in its
sole discretion determine, including, without limitation, the execution and
filing of any documents necessary to effectuate and/or record such assignment;
and (H) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary or advisable to protect, preserve or realize upon the Collateral and
the Collateral Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

(vi)  Anything in this Section 6.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 6.1(a) unless an Event of Default shall be
continuing.

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, upon the occurrence and during the continuance of an
Event of Default may perform or comply, or otherwise cause performance or
compliance, with such agreement and shall notify such Grantor of any such
performance or compliance.

29


--------------------------------------------------------------------------------




 

(c)           The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the Base Rate plus 2.0%, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 6.2             Duty of Collateral Agent. The Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. Neither the
Collateral Agent, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s interest in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

Section 6.3             Authority to File Financing Statements. Each Grantor
authorizes the Collateral Agent or its representatives to file or record
financing statements (including continuation statements in respect thereof and
any financing statement containing a description of the Collateral granted
hereunder as “all assets” or “all personal property” in each case whether now
owed or hereafter acquired) and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

Section 6.4             Authority of Collateral Agent. Each Grantor acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for

30


--------------------------------------------------------------------------------




 

the Collateral Agent and the other Secured Parties with full and valid authority
so to act or refrain from acting, and no Grantor shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.

ARTICLE VII

MISCELLANEOUS

Section 7.1             Amendments in Writing. Other than in connection with the
execution and delivery of a Joinder Agreement relating to the addition of
Grantors, none of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement.

Section 7.2             Notices. All notices, requests and demands to or upon
the Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.8 of the Credit Agreement; provided, however, that any
such notice, request or demand to or upon any Grantor other than the Borrower
shall be addressed to such Grantor care in care of the Borrower at the
Borrower’s notice address set forth in such Section 9.8.

Section 7.3             No Waiver by Course of Conduct; Cumulative Remedies.
Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

Section 7.4             Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Collateral Agent and each other Secured Party and their successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.

Section 7.5             Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
signature page of this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.

31


--------------------------------------------------------------------------------




 

Section 7.6             Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 7.7             Section Headings. The Article and Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

Section 7.8             Entire Agreement. This Agreement together with the other
Loan Documents represents the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.

Section 7.9             Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, INCLUDING THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEABILITY HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7.10           Submission to Jurisdiction; Service of Process. Each of
Grantor hereby irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any Grantor at its
address specified in Section 7.2 ; and

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

32


--------------------------------------------------------------------------------




 

Section 7.11           Waiver of Jury Trial. EACH GRANTOR AND THE COLLATERAL
AGENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT.

Section 7.12           Additional Grantors. If, pursuant to Section 5.9(c) of
the Credit Agreement, Holdings or the Borrower shall be required to cause any
Subsidiary of Holdings or the Borrower that is not a Grantor to become a Grantor
hereunder, such Subsidiary shall execute and deliver to the Collateral Agent a
Joinder Agreement and shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.

Section 7.13           Release of Collateral.

(a)           At the time provided in Section 8.7(b)(i) of the Credit Agreement,
the Collateral shall be released from the Lien created hereby and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the applicable Grantor. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall promptly deliver to such Grantor any Collateral of such
Grantor held by the Collateral Agent hereunder and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

(b)           If any of the Collateral shall be sold or disposed of by any
Grantor in a transaction permitted by the Credit Agreement or if any Collateral
is otherwise permitted to be released pursuant to Section 8.7(b) of the Credit
Agreement, the Collateral so sold or disposed of shall be released from the Lien
created hereby to the extent provided in Section 8.7(b)(ii) or (iii) of the
Credit Agreement and, in connection therewith, the Collateral Agent, at the
request and sole expense of the Borrower, shall promptly execute and deliver to
the Borrower all releases or other documents reasonably necessary or desirable
for the release of the Lien created hereby on such Collateral. At the request
and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock of such Grantor
shall be so sold or disposed to a Person other than an Included Subsidiary in a
transaction permitted by Article VI of the Credit Agreement; provided, however,
that the Borrower shall have delivered to the Collateral Agent, at least five
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by a Responsible Officer
of the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

Section 7.14           Reinstatement. Each Grantor further agrees that, if any
payment made by any Loan Party or other Person and applied to the Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any

33


--------------------------------------------------------------------------------




 

Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

Section 7.15           Enforcement of Liens on Collateral Located in Spain. With
respect to the security interest granted by MFH in the participations in
Merisant Spain listed on Schedule 2 (the “Participations”) under this Agreement,
it is agreed by the Grantors and the Collateral Agent that in addition to all
other rights and remedies granted to the Collateral Agent in this Agreement, the
Collateral Agent may, upon the execution of the Deed of Pledge and the registry
of the lien on the records of Merisant Spain, enforce its Lien on the
Participations via notarial foreclosure in Spain. Further, the Grantors agree,
and MFH shall instruct Merisant Spain, that none of the Grantors or Merisant
Spain shall object to the Collateral Agent enforcing its Lien on the
Participations via notarial foreclosure in Spain. In the event the Collateral
Agent enforces its Lien on the Participations via notarial foreclosure in Spain,
the Collateral Agent may, but need not, present this Agreement to a notary or
other public official to the extent necessary to enforce the Lien on the
Participations.

Section 7.16           Intercreditor Agreement. Notwithstanding anything herein
to the contrary, the lien and security interest granted to Wells Fargo Bank,
National Association (“WF”), as Collateral Agent, pursuant to this Agreement and
the exercise of any right or remedy by WF in its capacity as collateral agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of June 23, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Credit Suisse, Cayman
Islands Branch, as First Lien Agent, WF, as Second Lien Agent, and Merisant
Company, a Delaware corporation, Merisant Worldwide, Inc., a Delaware
corporation, Merisant US, Inc., a Delaware corporation, Merisant Foreign
Holdings I, Inc., a Delaware corporation, and Whole Earth Sweetener Company,
LLC, a Delaware limited liability company. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

34


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

MERISANT COMPANY,

 

 

 

 

a Delaware corporation

 

 

 

MERISANT WORLDWIDE, INC.,

 

 

 

 

a Delaware corporation

 

 

 

MERISANT FOREIGN HOLDINGS I, INC.

 

 

 

 

a Delaware corporation

 

 

 

MERISANT US, INC.,

 

 

 

 

a Delaware corporation

 

 

 

WHOLE EARTH SWEETENER COMPANY LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Anthony J. Nocchiero

 

 

 

 

Name: Anthony J. Nocchiero

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

WELLS FARGO BANK,

 

 

 

NATIONAL ASSOCIATION,

 

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Rose

 

 

 

 

Name: Jeffery Rose

 

 

 

 

Title: Vice President

 

 

 

 


--------------------------------------------------------------------------------




 

Annex 8
to Security Agreement

ACKNOWLEDGMENT AND CONSENT

Reference is made to that certain Security Agreement (the “Security Agreement”),
dated June 23, 2006, made by the Grantors party thereto for the benefit of Wells
Fargo Bank, National Association, as Collateral Agent. Capitalized terms used
herein but not defined herein have the meanings given them in the Security
Agreement.

The undersigned hereby acknowledges receipt of a copy of the Security Agreement
and agrees for the benefit of the Collateral Agent and the Lenders as follows:

1.             The undersigned will be bound by the terms of the Security
Agreement and will comply with such terms insofar as such terms are applicable
to the undersigned.

2.             The undersigned will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.4 of the
Security Agreement and will comply promptly with any requirements thereof.

3.             The terms of Sections 5.3(c) and 5.5 of the Security Agreement
shall apply to the undersigned, mutatis mutandis, with respect to all actions
that may be required pursuant to Section 5.3(c) or 5.5 of the Security
Agreement.

 

MERISANT SPAIN, S.L.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices:

 

10 South Riverside Plaza, Suite 850

 

Chicago, IL 60606

 

Fax: (312) 840-5440

 


--------------------------------------------------------------------------------